Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on April 2, 2021 has been entered.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Matthew Williams on January 8, 2021.
The application has been amended as follows: 
Claim 12, last line, please replace “the funnel member” with - - the guide member - -
claim 12, further comprising an expandable funnel member coupled to a distal portion” with - - claim 12 wherein the guide member is coupled to a distal portion - - 

Allowable Subject Matter
Claims 2-18 and 20 allowed.
Referring to claim 10, there is no art of record alone or in combination that teaches of a system for intravascularly treating clot material in a blood vessel that includes the combination of recited limitations in this claim. The art of record alone or in combination did not teach the recited limitations of an expandable funnel member coupled to the distal portion of the guide catheter, wherein the funnel member is configured to inhibit the clot material from moving proximally through the blood vessel past the distal portion of the guide catheter during retraction of the clot treatment device and aspiration of the lumen of the guide catheter, and wherein the funnel member is expandable to a diameter that is less than a diameter of the blood vessel to permit blood flow through the blood vessel past the funnel member.
 Referring to claim 11, there is no art of record alone or in combination that teaches of a system for intravascularly treating clot material in a blood vessel that includes the combination of recited limitations in this claim. The art of record alone or in combination did not teach the recited limitations of a clot treatment device coupled to a distal portion of the elongated tubular structure, wherein the clot treatment device includes a mesh structure and a plurality of treatment portions, wherein individual ones of the treatment portions include a proximally-facing curved portion and a distally-facing 
Referring to claim 12, there is no art of record alone or in combination that teaches of a system for intravascularly treating clot material in a blood vessel that includes the combination of recited limitations in this claim. The art of record alone or in combination did not teach the recited limitations of an expandable guide member coupled to the guide catheter, wherein the guide member is expandable to a diameter that is less than a diameter of the blood vessel to permit blood flow through the blood vessel past the funnel member.
Referring to claim 20, there is no art of record alone or in combination that teaches of a system for intravascularly treating clot material in a blood vessel that includes the combination of recited limitations in this claim. The art of record alone or in combination did not teach the recited limitations of the guide member is self-expanding and configured to center the guide catheter within the blood vessel, the guide member is configured to funnel clot material into the guide catheter as the clot treatment device is withdrawn into the guide catheter, and when the guide member is expanded, the guide member has a maximum diameter less than a diameter of the blood vessel such that the guide member does not completely occlude blood flow past the distal portion of the guide catheter.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUAN V NGUYEN whose telephone number is (571)272-5962.  The examiner can normally be reached on Monday - Friday 8:30 AM - 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jackie Ho can be reached on 571-272-4696.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.